DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claim 1 (as well as the dependent claims) recites the term “filter units”.   While the term “unit” is sometimes associate with a generic placeholder for the term “means”, thus invoking 35 USC 112f, in this instance, the term “filter” is a structural term, immediately obviating the presumption that 112f is invoked. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lin et al. (US 2019/0157337 A1).   Lin discloses:

Regarding claim 1, a fingerprint identification apparatus, wherein the fingerprint identification apparatus is used to be disposed under a display screen (

    PNG
    media_image1.png
    912
    1239
    media_image1.png
    Greyscale

) and comprises: 

a fingerprint sensor (figure 2, numeral 207:

    PNG
    media_image2.png
    299
    468
    media_image2.png
    Greyscale

); 

a first filter layer, disposed above the fingerprint sensor, the first filter layer comprises a plurality of first filter units, and the plurality of first filter units are disposed in a region of the first filter layer corresponding to an edge region of the fingerprint sensor (A first filter layer in the form of a collimating filter is disclosed; see figure 2, numeral 240:


    PNG
    media_image3.png
    509
    565
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    676
    1022
    media_image4.png
    Greyscale

	The edge regions as well as the center regions are filtered); and 


a second filter layer, disposed between the first filter layer and the fingerprint sensor and is configured to filter out an infrared light signal (IR blocking filter 242:

    PNG
    media_image5.png
    588
    1030
    media_image5.png
    Greyscale

).


Regarding claim 2, the fingerprint identification apparatus according to claim 1, wherein sensing units of a middle region of the fingerprint sensor are configured to receive a light signal returned by the finger, to generate a fingerprint image of the finger, and an area of the middle region of the fingerprint sensor is greater than that of the edge region of the fingerprint sensor (as seen in figure 2; numeral 207 captures a fingerprint image from the light returned from finger 110).

Regarding claim 3, the fingerprint identification apparatus according to claim 1, wherein the edge region of the fingerprint sensor is a region where at least one circle of sensing units of an outermost side of the fingerprint sensor is located (the openings 246 of collimating filter 240 have peripheral/edge openings that form a ring around the matrix of openings as a natural consequence of being a matrix).

Regarding claim 18, an electronic device, comprising: a display screen; and the fingerprint identification apparatus according to claim 1, wherein the fingerprint identification apparatus is disposed under the display screen (figure 1, numeral 202 comprises the display screen:

    PNG
    media_image6.png
    830
    1247
    media_image6.png
    Greyscale

).


Regarding claim 7, the fingerprint identification apparatus according to claim 1, wherein the second filter layer is a layer of filter film formed on a surface of the fingerprint sensor (figure 1, numeral 242 is formed over top of sensor 207 as seen).

Regarding claim 8, the fingerprint identification apparatus according to claim 1, wherein the first filter layer further comprises a transparent region, and the transparent layer is a region of the first filter layer corresponding to the middle region of the fingerprint sensor, and the sensing units of the middle region of the fingerprint sensor are configured to receive a light signal returned by the finger and passing through the transparent region to generate a fingerprint image of the finger (figure 1, all of the apertures 240 of the collimating filter 240 are transparent openings:

    PNG
    media_image7.png
    311
    419
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    738
    982
    media_image8.png
    Greyscale

).

Regarding claim 12, the fingerprint identification apparatus according to claim 1, wherein one filter unit in the first filter layer corresponds to one sensing unit in the fingerprint sensor, and the one sensing unit is configured to receive a light signal returned by the finger and filtered by the corresponding one filter unit (as seen in figure 2:

    PNG
    media_image9.png
    534
    487
    media_image9.png
    Greyscale

). 


Regarding claim 16, the fingerprint identification apparatus according to claim 1, wherein sensing units of the edge region of the fingerprint sensor are configured to receive a light signal returned by a finger above the display screen and filtered by the plurality of first filter units (


    PNG
    media_image10.png
    582
    1001
    media_image10.png
    Greyscale

 ).

Regarding claim 17, the fingerprint identification apparatus according to claim 16, wherein the light signal returned by the finger above the display screen and filtered by the plurality of first filter units is to detect whether the finger is a real finger (a real finger from an authorized user will unlock a device:

    PNG
    media_image11.png
    445
    639
    media_image11.png
    Greyscale


).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 7, 12, 13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,335,129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is ANTICIPATED by patent claim 12 as follows:
Claim 1:  A fingerprint identification apparatus, wherein the fingerprint identification apparatus is used to be disposed under a display screen ( 

    PNG
    media_image12.png
    240
    1021
    media_image12.png
    Greyscale

) and comprises: 

a fingerprint sensor ( 

    PNG
    media_image13.png
    183
    993
    media_image13.png
    Greyscale

); 

a first filter layer, disposed above the fingerprint sensor, the first filter layer comprises a plurality of first filter units, and the plurality of first filter units are disposed in a region of the first filter layer corresponding to an edge region of the fingerprint sensor (

    PNG
    media_image14.png
    399
    978
    media_image14.png
    Greyscale



 ); 

and a second filter layer, disposed between the first filter layer and the fingerprint sensor and is configured to filter out an infrared light signal (


    PNG
    media_image15.png
    219
    1026
    media_image15.png
    Greyscale


 ).    Claims 2, 3, 7, 12, 13, and 16-18 are likewise anticipated by claim 12/1.  



Allowable Subject Matter
Claims 4-6, 9-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  NOTE:  Claims 1-3, 7, 12, 13, and 16-18 are rejected under non-statutory double-patenting above, which requires overcoming prior art allowance. 

Regarding claim 4, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “wherein the first filter units at least comprise a red filter unit; or the first filter units comprise filter units in at least one color, the at least one color comprise a red filter unit, a green filter unit, a blue filter unit, a cyan filter unit and a yellow filter unit.”   Claims 5 and 6 depend from claim 4.  


Regarding claim 9, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “wherein the first filter layer further comprises a plurality of second filter units, and the plurality of second filter units are disposed in a region of the first filter layer corresponding to the middle region of the fingerprint sensor, wherein the plurality of second filter units and the plurality of first filter units are different in color …”   Claims 10 and 11 depend from claim 9. 

Regarding claim 13, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “further comprising, a micro-lens array being disposed above the first filter layer and is configured to converge the light signal returned by the finger to sensing units of the fingerprint sensor; and at least one light shielding layer being disposed between the micro-lens array and the fingerprint sensor, each of the at least one light shielding layer is provided with an array of small holes, and the array of small holes is configured to guide the light signal converged by the micro-lens array to sensing units of the fingerprint sensor.”  Claims 14 and 15 depend from claim 13.  


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665